        19-01294-scc           Doc 63-1 Filed 03/04/20 Entered 03/04/20 15:51:39                                 Blank Notice
                                     (wysiwyg): Notice Recipients Pg 1 of 1
                                                      Notice Recipients
District/Off: 0208−1                         User:                                 Date Created: 3/4/2020
Case: 19−01294−scc                           Form ID: 143                          Total: 46


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
pla         Gonzalo Gil−White
dft         Alp Ercil
dft         Alterna Capital Partners, LLC
dft         AMA Capital Partners, LLC
dft         Andres Constantin Antonius−Gonzlez
dft         Asia Research And Capital Management Ltd.
dft         CQS (Uk) LLP
dft         Fintech Advisory, Inc.
dft         Deutsche Bank Mexico, S.A.
dft         Institucion De Banca Multiple
dft         Garcia Gonzalez Y Barradas Abogados, S.C.
dft         GHL Investments (Europe) Ltd.
dft         John Fredriksen
dft         Kristan Bodden
dft         Maritime Finance Company Ltd.
dft         Noel Blair Hunter Cochrane, Jr
dft         Oro Negro Primus Pte., Ltd.
dft         Oro Negro Laurus Pte., Ltd.
dft         Oro Negro Fortius Pte., Ltd.
dft         Oro Negro Decus Pte., Ltd.
dft         Oro Negro Impetus Pte., Ltd.
dft         Paul Matison Leand, Jr.
dft         Roger Alan Bartlett
dft         Roger Arnold Hancock
dft         Seadrill Limited
dft         Ship Finance International Ltd.
dft         Does 1−100
unk         Clerk's Office of the U.S. Bankruptcy Court
dft         Foreign Defendants
dft         Ad Hoc Defendants
intp        Jose Gerardo Badin
                                                                                                                      TOTAL: 31

Recipients of Notice of Electronic Filing:
aty         Eric J. Snyder         esnyder@wilkauslander.com
aty         Gabriel Fernando Soledad            gabrielsoledad@quinnemanuel.com
aty         George A. Zimmerman             george.zimmerman@skadden.com
aty         Israel Dahan         idahan@kslaw.com
aty         Jay B. Kasner         jay.kasner@skadden.com
aty         Scott C. Shelley         scottshelley@quinnemanuel.com
aty         Scott D. Musoff          scott.musoff@skadden.com
aty         Shmuel Vasser           shmuel.vasser@dechert.com
aty         William Clareman           wclareman@paulweiss.com
                                                                                                                       TOTAL: 9

Recipients submitted to the BNC (Bankruptcy Noticing Center):
3pp         Gonzalo Gil−White         Javier Barros Sierra 540        Office 103, Park Plaza Torre 1       Col. Santa Fe, Alvaro
            Obregon Delegation         Mexico City         MEXICO
smg         N.Y. State Unemployment Insurance Fund           P.O. Box 551         Albany, NY 12201−0551
smg         New York City Dept. Of Finance          345 Adams Street, 3rd Floor        Attn: Legal Affairs − Devora
            Cohn        Brooklyn, NY 11201−3719
smg         New York State Tax Commission            Bankruptcy/Special Procedures Section         P.O. Box 5300        Albany,
            NY 12205−0300
smg         United States Attorney's Office       Southern District of New York         Attention: Tax & Bankruptcy
            Unit       86 Chambers Street, Third Floor        New York, NY 10007
ust         United States Trustee       Office of the United States Trustee       U.S. Federal Office Building       201 Varick
            Street, Room 1006        New York, NY 10014
                                                                                                                       TOTAL: 6
